Citation Nr: 0738951	
Decision Date: 12/11/07    Archive Date: 12/19/07

DOCKET NO.  03-02 737A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for residuals of cold 
injury of the lower extremities, to include peripheral 
neuropathy.

2.  Entitlement to service connection for depression, claimed 
as secondary to hearing loss and tinnitus.  

2.  Entitlement to an increased rating for hearing loss, 
rated as noncompensably disabling prior to September 23, 
2003, and as 10 percent disabling thereafter.  


REPRESENTATION

Appellant represented by:	Gregory Keenum, attorney


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from July 1966 to July 1968.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Jackson, Mississippi, Regional Office 
(RO).   

The veteran testified at a hearings held in July 2004, July 
2005, and September 2007.  At the most recent hearing, he 
withdrew claims for an increased rating for tinnitus, service 
connection for presbyopia and hyperopia, and service 
connection for callosities and onychomycosis, as well as a 
claim for a total disability rating based on individual 
unemployability.    

The claim for higher compensation for hearing loss is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The veteran does not currently have residuals of 
bilateral cold weather injuries of the lower extremities.

2.  The evidence is in equipoise as to whether the veteran's 
current depression was aggravated by his service-connected 
hearing loss and tinnitus. 


CONCLUSIONS OF LAW

1.  Bilateral cold weather injuries of the lower extremities 
were not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2007).

2.  Resolving reasonable doubt in favor of the veteran, 
aggravation of depression was proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty To Assist

Initially, the Board finds that the content requirements of a 
duty to assist notice have been fully satisfied.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Letters from the 
RO dated in September 2002, February 2003, March 2004, 
November 2004, May 2005 and July 2006 provided the veteran 
with an explanation of the type of evidence necessary to 
substantiate his claims, as well as an explanation of what 
evidence was to be provided by him and what evidence the VA 
would attempt to obtain on his behalf.  In addition, the 
letters specifically informed the veteran that he should 
submit any additional evidence that he had in his possession.  
The veteran's initial duty-to-assist letter was provided 
before the adjudication of his claims.  The VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.  The Board concludes, 
therefore, that the appeal may be adjudicated without a 
remand for further notification.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the service connection issues has 
been obtained.  The veteran was afforded VA examinations.  
His service medical records and post service treatment 
records have been obtained.  Records were also obtained from 
the Social Security Administration.  He has had multiple 
hearings.  The Board does not have notice of any additional 
relevant evidence which is available but has not been 
obtained.  For the foregoing reasons, the Board concludes 
that all reasonable efforts were made by the VA to obtain 
evidence necessary to substantiate the veteran's claim.  
Therefore, no further assistance to the veteran with the 
development of evidence is required.  

Entitlement To Service Connection For Residuals Of Cold 
Injury Of The Lower Extremities, To Include Peripheral 
Neuropathy.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  If a chronic disorder such as 
arthritis or an organic disease of the nervous system is 
manifest to a compensable degree within one year after 
separation from service, the disorder may be presumed to have 
been incurred in service.  See 38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

The veteran has testified that he received cold weather 
injuries to both feet when standing guard duty during the 
Winter while stationed in Colorado.  He stated that he did 
not seek treatment while in service, but that he had 
experienced occasional pain in his legs and feet since that 
time.  He explained that it felt like pins sticking in the 
bottom of his feet.  

Significantly, however, the veteran's contentions are 
contradicted by the more objective medical evidence which is 
of record.  The Board notes that the service medical records 
are not only negative for any complaints of a cold injury to 
the feet, but specifically show that such an injury was not 
present at that time.  In this regard, the report of a 
medical history give by the veteran in June 1968 for the 
purpose of his separation from service shows that he denied 
having or having ever had foot trouble of neuritis.  In 
addition, the report of a medical examination conducted at 
that time shows that clinical evaluation of the veteran's 
feet and lower extremities was normal.  Thus, the service 
medical records weigh against the claim.  

The earliest post service records pertaining to problems with 
the feet are from many years after separation from service.  
In a statement in support of claim dated in May 1999, the 
veteran reported having flat feet which bothered him in 
service, but he did not mention ever sustaining a cold injury 
in service.  Similarly, in a substantive appeal statement 
submitted in February 2000 in connection with an earlier 
appeal, the veteran referred to flat feet in service, but did 
not mention having had a cold injury.  

A VA treatment record dated in February 2001 reflects that 
the veteran reported a complaint of having numbness and 
burning in the lower extremities.  It was noted that he had a 
history of chronic pain in the left ankle, but he said that 
this pain was different in quality.  It was noted that he had 
occasional low back pain, and that he had diabetes mellitus 
for three years.  The assessment was rule out peripheral 
neuropathy.  The record contains no history of a cold injury 
in service.  A subsequent VA treatment record dated in June 
2001 contains an assessment of peripheral neuropathy - 
secondary to prior ETOH use?  

A VA record dated in January 2002 reflects that the doctor 
advised the veteran that the burning pains in his feet and 
legs were probably associated with adult onset diabetes 
mellitus.  Although it was further noted that it "could be" 
related to his duties as an ammo handler, there was no 
mention of any possible link to a cold injury in service.  
The report of a VA feet examination conducted in February 
2002 shows that the veteran mentioned a history of sustaining 
a left foot injury, but there is no reference to any history 
of a cold injury to the feet in service.  Moreover, in an 
addendum dated in March 2002 it was indicated that the 
veteran's feet problems were not related to service and were 
most probably due to congenital problems that he had with his 
feet.  

The veteran did not raise a contention of having had frozen 
feet until he submitted a statement in support of claim in 
June 2002.  He said that his feet got so cold they turned 
blue and red, and that they had been cold year round since 
then.  

The Board has noted that a VA treatment record dated in 
August 2004 indicates that the veteran had diabetic 
neuropathy and "possible" residuals of cold weather injury 
to the feet (peripheral neuropathy with neurotic pains).  
However, the mere possibility that a disorder is related to 
service is an insufficient basis to support a claim for 
service connection.  Moreover, as noted above, the veteran's 
contention that he sustained a cold weather injury in service 
is contradicted by the service medical records.  An opinion 
based on an innacurate history has essentially no probative 
value.  See Kightly v. Brown, 6 Vet.App. 200 (1994).  

Finally, the Board notes that the report of a cold injury 
examination conducted by the VA in August 2006 reflects that 
the examiner reviewed the claims file and electronic records, 
and examined the veteran.  The examiner concluded that 
problems such as pes planus and hallux valgus were unrelated 
to the claimed cold injury.  The examiner noted that the 
veteran had a history of diabetes mellitus for 5 to 6 years.  
The examiner also stated that the veteran had a notable 
history of alcoholism on and off.  The examiner concluded 
that it was hard to state with reasonable certainty that the 
veteran had a cold injury with peripheral neuropathy.  The 
examiner further concluded that other etiologies that should 
be considered for the peripheral neuropathy could be the 
diabetes and alcoholism.  This evidence is too speculative in 
nature to place the evidence for and against the veteran's 
claim in equipoise.   Medical evidence that is speculative, 
general or inconclusive in nature cannot be used to support a 
claim.  Obert v. Brown, 5 Vet. App. 30, 33 (1993).  See also 
Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996) and 
Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  

Therefore, based on the foregoing evidence, the Board finds 
the preponderance of the evidence shows that the veteran does 
not currently have residuals of frozen feet.  Accordingly, 
the Board concludes that residuals of frozen feet were not 
incurred in or aggravated by service.

Entitlement To Service Connection For Depression, Claimed
 As Secondary To Hearing Loss And Tinnitus.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  Service connection may also be 
granted for disability shown to be proximately due to or the 
result of a service-connected disorder.  See 38 C.F.R. 
§ 3.310(a).  This regulation has been interpreted by the 
United States Court of Appeals for Veterans Claims (Court) to 
allow service connection for a disorder which is caused by a 
service-connected disorder, or for the degree of additional 
disability resulting from aggravation of a nonservice-
connected disorder by a service-connected disorder.  See 
Allen v. Brown, 7 Vet. App. 439 (1995).  

Recently, the regulation was revised to incorporate the 
Court's ruling.  See 71 FR 52747, Sept. 7, 2006.  The 
regulation now provides as follows:

(a) General. Except as provided in §3.300(c), disability 
which is proximately due to or the result of a service-
connected disease or injury shall be service connected. When 
service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition. 
(b) Aggravation of nonservice-connected disabilities.  Any 
increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease, will be service 
connected.  However, VA will not concede that a nonservice-
connected disease or injury was aggravated by a service-
connected disease or injury unless the baseline level of 
severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the nonservice-connected disease or injury.  The rating 
activity will determine the baseline and current levels of 
severity under the Schedule for Rating Disabilities (38 CFR 
part 4) and determine the extent of aggravation by deducting 
the baseline level of severity, as well as any increase in 
severity due to the natural progress of the disease, from the 
current level. 

The veteran has previously established service connection for 
bilateral hearing loss, rated as 10 percent disabling; and 
tinnitus, also rated as 10 percent disabling.

The Board notes that the veteran's hearing loss resulted in 
significant impairment on examination in August 2006.  The 
average puretone threshold in both the right ear and the left 
ear was 63.75 decibels.  Speech recognition was 92 percent on 
the right and only 84 percent on the left,.    

The veteran contends that he developed a psychiatric disorder 
because his service-connected hearing loss and tinnitus 
caused or aggravated his depression.  He presented testimony 
to this effect during the hearings held before the 
undersigned Veterans Law Judge.  He recounted that when he 
was employed he did most of his business on the telephone, 
but that he could no longer do this and was bothered and 
affected by this limitation.  The veteran's attorney pointed 
out during the September 2007 hearing that the veteran's 
depression had been diagnosed prior to the occurrence of a 
nonservice-connected stroke.  

The Board notes that the medical evidence is mixed with 
respect to the nature and etiology of the veteran's 
psychiatric problems.  A VA record dated in September 2006 
indicates that the veteran had dementia with psychiatric 
features.  

On the other hand, the report of a mental examination 
conducted by the VA in September 2006 provides support for 
the claim.  The report shows that after reviewing the 
veteran's history and conducting an examination, the 
psychiatrist concluded that the veteran had depression 
secondary to medical condition of a cardiovascular accident 
and hearing loss.  He stated that the veteran's depression 
was not totally caused by the hearing loss and tinnitus, as 
surely the stroke and subsequent sequelae impacted on his 
mental status.  He further stated that it was as likely as 
not that some aspect of his depression or degrees of it were 
caused by his hearing loss and tinnitus, though he noted this 
could not be quantified due to the confluence and confounding 
of his medical condition.  Thus, the examiner attributed at 
least a small portion of the depressive symptomatology to the 
service-connected hearing loss.  

When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), 
the Court stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert at 54.  The Board regards the opinion of the VA 
medical professional who examined the veteran and had 
knowledge of his history, as sufficient to place the evidence 
in equipoise as to whether there is a nexus, or link, between 
the veteran's currently diagnosed depression and his service-
connected disabilities such as hearing loss.  Therefore, 
resolving all reasonable doubt in favor of the veteran, the 
Board finds that there is a relationship between the 
veteran's service-connected disorders and his psychiatric 
disorder, with the hearing loss having caused at least some 
increase in the severity of the depression.  Accordingly, the 
Board concludes that aggravation of the veteran's psychiatric 
disorder was proximately due to or the result of a service-
connected disability.


ORDER

1.  Service connection for residuals of cold injury of the 
lower extremities, to include peripheral neuropathy, is 
denied.

2.  Service connection for aggravation of depression, 
secondary to hearing loss and tinnitus, is granted.  


REMAND

Evaluations of bilateral defective hearing range from non-
compensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level measured by puretone audiometry tests in the 
frequencies of 1000, 2000, 3000, and 4000 cycles per second 
(Hertz).  To evaluate the degree of disability from bilateral 
service-connected defective hearing, the schedule establishes 
11 auditory hearing acuity levels designated from Level I for 
essentially normal hearing acuity through Level XI for 
profound deafness. 38 C.F.R. § 4.85, Diagnostic Code 6100 
(2006).  Disability ratings for hearing loss are derived from 
a mechanical application of the Rating Schedule to the 
numeric designations resulting from audiometric testing. See 
Lendenman v. Principi, 3 Vet. App. 345 (1992).

The veteran was afforded a VA hearing loss examination in 
August 2006.  A statement of the case issued in November 2006 
noted that the examination suggested that improvement had 
occurred, and that the veteran was to be scheduled for 
another VA examination in approximately 12 months.  The 
report of this more recent examination, if it did in fact 
take place, is not of record.  

Accordingly, the case is REMANDED for the following action:

1.  If the veteran was afforded another VA 
hearing loss examination since August 
2006, the report of that examination 
should be obtained and added to the claims 
file.  If the veteran has not yet been 
afforded such an examination, schedule the 
veteran for a VA audiogram and Maryland 
CNC speech recognition test to determine 
the current severity of his bilateral 
hearing loss.  His VA claims file must be 
made available to the designated examiner 
for a review of the pertinent medical 
history.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
performed.

2.  Thereafter, the RO should readjudicate 
the matter of entitlement to a higher 
evaluation for bilateral hearing loss to 
include consideration of the provisions of 
38 C.F.R. § 4.86, relating to exceptional 
patterns of hearing impairment, and an 
extraschedular rating for the veteran's 
bilateral hearing loss disability.  Should 
submission under § 3.321(b) be deemed 
unwarranted, the reasons for this decision 
should be set forth in detail.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


